BYBD, J.
If a person who is interested in an estate, With a knowledge of his rights, misleads another into dealing therewith, he will in equity be postponed to the party So mislead, and will be required to make his representations good, even to the extent of any claim or title he may have in the estate. — Adams’ Equity, 373, And this, though the representations are by parol, and without any considera- . tion moving to the person who makes them. They do not operate as a conveyance of the interest of the party making them, but by way of estoppel, to preclude him from setting up any claim or title in himself at the time, against the party he misleads; and this estoppel is not available in a court of law, but may be enforced in a court of equity. Doe, ex dem. McPherson v. Walters, 16 Ala. 714; Smith v. Mundy, 18 Ala. 182; Stone v. Britton, 22 Ala. 543; Walker's Heirs v. Murphy, 34 Ala. 591. A court of equity will also enjoin a party from setting up an unconscientious defense at law, or from interposing impediments to the just rights' of the other party. — 2 Story’s Equity, § 903.
The appellant does not insist that his bill is one for discovery in aid of the suit at law ; but he seeks to enjoin the appellee from setting up any defense at law against the right of appellant to recover the land in controversy. The bill alleges that Hopkinson had a legal title, or “ insists *593that he had a perfect equity to the title to the land, when it was sold under execution and bought by Ellison. If so, Ellison acquired the title, though Shepard may have held adversely to Hopkinson at the time of the sale; but such a title could not have been conveyed by Ellison, while Shepard was in adverse possession. - Coleman v. Hair, 22 Ala. 598.
A bill which alleges the ground of action in the alternative, is insufficient, if one of the alternatives shows that the complainant is not entitled to the remedy sought, as the bill must be construed most strongly against the pleader; and we proceed, therefore, in the discussion of this cause, taking as true the averment in the bill that Hopkinson had the legal title at the time of the sale to Ellison. — Andrews v. McCoy, 8 Ala. 920,
If, before David bought of Ellison, Shepard induced David to buy as alleged in the bill, then the title which was in Ellison was transferred to David by the conveyance to him executed by Ellison, as against any mere adverse possession of Shepard; and the appellant was entitled, on the facts alleged in the bill, to sue in his own name, and recover the land, as against any title or possession which Shepard may then have held, if the title was acquired subsequent to the purchase of Ellison, and not from Ellison himself; but, as to any he may have acquired prior thereto, we express no opinion, as the question is not raised on the record.
The bill, it is true, alleges that Shepard claimed title ; but that is not equivalent to an averment that he had title, when applied to land. Upon the allegations of the bill, the appellant has a clear and adequate remedy at law; although it alleges that all the title-deeds of Hopkinson to said land .are in the hands of appellee, or under his control, and that, for this reason, appellant is unable to produce them, or show a claim of title in an action at law. Now, as this bill is not one for discovery, of what avail is this allegation to give jurisdiction ? Non constat, but that he may be able to make proof of the contents of the deeds on the trial, upon notice to produce them.
The allegations of the bill-being taken as true, the appel*594lant has a legal title to the land, and appellee has none which is available against appellant in the suit at law; and therefore there would be no remedy afforded, in enjoining a olaim or title which can not avail the appellee in such suit; and a court of equity will not entertain jurisdiction, upon the allegations of the bill, to put appellant in possession of the land.
Note by Beporter. — After the delivery of the foregoing opinion, the appellant’s counsel applied by petition for a re-hearing, and submitted written and printed arguments with their petition. The annexed brief contains only a summary of their points and authorities. On a subsequent day of the term, and in response to their application, the opinion following the brief was delivered.
Dargan & Taylor, for appellant,
1. While the bill seeks relief on two distinct and independent grounds, each of which is sufficient to uphold it, fraud is at the foundation of each. In the first place, the defendant’s fraudulent representations which induced the plaintiff to purchase, and which amount to an equitable estoppel, cannot be set up at law to affect the title to the land. — =McPherson v, WaU tens, 16 Ala. 714; Smith v. Mundy, 18 Ala. 182; 22 Ala, 543; Walker’s Heirs v. Murphy, 34 Ala. 595; Bishop v, Blair¡ 36 Ala. 86; Qimon v. Davis, 36 Ala. 589. This special equity, which is not cognizable at law at all,- gives chancery jurisdiction of the whole case. — Adams’ Equity, 150; 1 Story’s Equity, § 134; 17 Ala. 773. 2. An independent ground of equity is the fraudulent suppression of the plain tiff’,s title-deeds and evidences of right; and on this ground alone, if there were no other, the court will take jurisdiction, compel the production of the deeds, deliver possession, and quiet the titles. — 1 Story’s Equity, § 254; 2 Ohio, N. S. 361; 4 Halsted, 127 ; 2 Ala. 572 ; 14 Ark. 345. If the deeds were all regularly recorded, and their contents could therefore be proved by secondary evidence, this- would not take_ away the jurisdiction of equity on this ground.
*594The bill, if it had been framed with a view to that object, could have been entertained as a bill for a discovery and production of title-deeds in aid of the suit at law. There being no equity in the bill, on which the court could have predicated the relief asked, in the special or general prayer, the chancellor properly sustained the demurrer thereto. Story’s Eq. Pl. § 311; Code, § 2877; 34th Rule of Chan. Practice, 24 Ala. p. 8; Bryant v. Peters, 3 Ala. 160; Horton v. Moseley, 17 Ala. 794; Perrine v. Carlisle, 19 Ala. 686; 29 Ala. 337; Andrews v. McCoy, supra; 35 Ala. 70.
Let the decree be affirmed.
3. If the jurisdiction of the courts of law, on the facts stated in the bill, were concurrent with that of the courts of chancery, that would not oust the jurisdiction of equity. To have that effect, the remedy at law must be neither doubtful, nor difficult, nor embarrassed, but clear, obvious, adequate, and complete. — 2 Stewart, 420; 1 Stew. & P. 135; 20 Ala. 389 ; 21 Conn. 488; 24 Conn. 94; 17 Illinois, 112; 31 Miss. 706. If the plaintiff could recover at law, it would be by parol evidence; and when ejectment after ejectment had been brought, and his witnesses were all dead, he might be turned out of possession; and even if he were in possession, there would be a cloud over his title, which he could only remove by filing a bill in equity.
BYRD, J. — The appellant has made an application for a re-hearing, and furnished an argument in support thereof. The court is satisfied that the bill does not allege any fraud which gives a court of equity jurisdiction of the cause. It is not alleged that Shepard made the representations to appellant in bad faith, or with intent to defraud. The legal effect of the allegations presents the case of a party making representations, or a contract, binding on him, which he declines afterwards to make good or perform. In order for the court to take jurisdiction in such a case as this, some title or defense which would defeat the action at law must be distinctly and positively averred. — Jones v. Cowles, 26 Ala. 612; 18 Ala. 332; 26 Ala. 405.
The court carefully considered the allegations of the bill, in making up the opinion, and, in effect, passed upon the question of fraud, which is the gravamen of the argument *596for a re-hearing. We have again given the question a thorough investigation, and we are satisfied with the result heretofore announced; and this application must, therefore* be overruled.